17 N.Y.3d 831 (2011)
954 N.E.2d 84
929 N.Y.S.2d 794
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
CHRISTOPHER PORCO, Appellant.
Motion No: 2011-844
Court of Appeals of New York.
Submitted August 1, 2011.
Decided September 8, 2011.
Motion by District Attorneys Association of the State of New York for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Three copies of the brief must be served and an original and 24 copies filed within seven days.
Judge GRAFFEO taking no part.